Order, as resettled, granting injunction pendente lite, modified by strildng out the decretal paragraphs numbered 1, 2 and 6, and as so modified affirmed, without costs. We are of opinion that paragraphs 1 and 2 command the issuance of privilege cards to the plaintiff’s members when their right thereto can be based only upon a showing that they possessed a membership in the defendant union. While the moving papers show the existence of a class called “ associate members,” the question whether the plaintiff and its members are entitled to privilege cards should not be determined in advance of the trial and final judgment. As to the paragraph of the order numbered 6, we construe that as depriving the members of the defendant from working or not, according to their will, a right which may not be enjoined when nothing more than such right is involved. The plaintiff and its members are amply protected during the pendency of the action, in our opinion, by the remaining paragraphs of the order. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.